Brown, J.
(concurring). I am in full agreement with the reasoning of the majority opinion. It has not been made to appear that the single justice was not warranted in granting injunctive relief for the reason stated or on other bases that could readily be discerned from the papers before her.
In any event, the single justice was obliged in these circumstances to act as she did. In the arena of publicly bid *657contracts, the expeditious action of a single justice is often the only way to maintain the status quo and preserve the legitimate rights of an unsuccessful bidder. See and compare Paul Sardella Constr. Co. v. Braintree Hous. Authy., 3 Mass. App. Ct. 326, 331-334 (1975), S.C., 371 Mass. 235 (1976). See also Roblin Hope Indus., Inc. v. J. A. Sullivan Corp., 6 Mass. App. Ct. 481, 490-491 (1978), S.C., 11 Mass. App. Ct. 36 (1980). Public agencies that disregard or permit deviations from the prescribed bidding process create grave uncertainty among all interested parties and arouse public suspicion that something is amiss in the selection system. See Petricca Constr. Co. v. Commonwealth, 37 Mass. 392, 401 (1994) (Brown, J., concurring). All too often the result of such lapses, as illustrated by this opinion, is further delay in the construction process and needless expense of public money in litigation.